The plaintiff in error, hereinafter called defendant, was convicted in the county court of Lincoln county on a charge of having possession of a still and was sentenced to pay a fine of $150 and to serve 30 days in the county jail.
Judgment was entered on July 27, 1926. At that time defendant was given 60 days in which to prepare and serve the case-made for appeal. Ten days was allowed to suggest amendments and to be settled and signed on 5 days' notice. On September 18, an order of 20 days additional to make and serve case-made was entered, 3 days to suggest amendments, and to be settled and signed on 3 days' notice. Neither order included an extension of the time within which to file the appeal in this court. An order extending the time to make and serve a case-made does not automatically extend the time within which to file the appeal, and unless an order of extension of time to file the *Page 377 
appeal is made it must be filed within the 60 days provided by section 2808, Comp. St. 1921.
The appeal is dismissed.